                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

DUSTIN EVERETTE HANEY                                                CIVIL ACTION

VERSUS                                                               NO. 19-10620

CARL TRACY SCHWAB ET AL.                                             SECTION “A” (2)

                                         ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure of

plaintiff to file an objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that plaintiff’s claims are DISMISSED WITH PREJUDICE

for seeking monetary relief against defendants who are immune from such relief, as legally

frivolous and/or for failure to state a claim upon which relief may be granted under 28

U.S.C. § 1915(e)(2) and 42 U.S.C. § 1997e(c)(1); pursuant to the Rooker-Feldman

doctrine; and/or pursuant to Heck v. Humphrey, 512 U.S. 477 (1994).



               November 26, 2019


                                                  __________________________________
                                                            JAY C. ZAINEY
                                                    UNITED STATES DISTRICT JUDGE
